DETAILED ACTION

Drawings
The drawings are objected to because: 
fig.  1 illustrates element 14 as “Device to be controlled”; however, it should recite “Control signal controller”; and
fig. 2 illustrates step S3 as “Transmit contrl signal”; however, it should recite “Transmit control signal”.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a control device comprising: a control signal transmitter; a control signal receiver; a control signal generator; and a control signal controller, wherein the control signal transmitter is configured to transmit a signal to a device to be controlled, the control signal receiver is configured to receive a signal from the device to be controlled, the control signal generator is configured to generate a control signal of 2 bytes or more in one transmission cycle, in the control signal, an address is assigned to each byte, and each address is ON/OFF switchable, the address of the control signal of 2 bytes or more includes a main signal address and a collation signal address associated with the main signal address, in a case where the main signal address and the collation signal address are the same address, the control signal controller turns the collation signal address ON when the main signal address is ON and turns the collation signal address OFF when the main signal address is OFF, and in a case where the main signal address and the collation signal address are inverted, the control signal controller turns the collation signal address OFF when the main signal address is ON and turns the collation signal address ON when the main signal address is OFF, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.
 The prior art does not disclose a control device comprising: a control signal transmitter; a control signal receiver; a control signal generator; and a control signal controller, wherein the control signal transmitter is configured to transmit a signal to a device to be controlled, the control signal receiver is configured to receive a signal from the device to be controlled, the control signal generator is configured to generate a control signal of 2 bytes or more in one transmission cycle, in the control signal, an address is assigned to each byte, and each address is ON/OFF switchable, and when a specific address is turned ON in a nth control signal, where n is an integer, the control signal controller turns ON the same address as the specific address turned ON in the nth control signal in at least two consecutive control signals including the nth control signal , as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210024225 A1 – fig. 1 and [0001] The present invention relates to an installation and a method for controlling signaling lights arranged in series, in particular airport runway lights.

This application is in condition for allowance except for the following formal matters: 
fig.  1 illustrates element 14 as “Device to be controlled”; however, it should recite “Control signal controller”; and
fig. 2 illustrates step S3 as “Transmit contrl signal”; however, it should recite “Transmit control signal”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684       

							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684